Riddick., J., (after stating the facts.) The only question involved in this appeal is whether the fact that the commissioner who made the sale of the lands in question was appointed in vacation renders the sale void, or was such a gross irregularity as demands that the sale should be set aside and a new sale ordered. The record, when taken all together, shows that there was no exception to this sale by Kirten until after the sale had been confirmed; but at the same term, and immediately upon the confirmation of the sale, the appellant did appear and file exceptions on the ground that Kirten-had no authority to make .the sale, and for that reason they asked that the sale should be set aside. But it is not alleged that appellant suffered any injury from such irregularity, and we are of the opinion that it was too late to make objections thereto after the sale had been confirmed, even if we concede that the chancellor had no authority to make the appointment in vacation. Link v. Connell, 48 Neb. 574; Dickinson v. Dickey, 14 Hun, 617; Core v. Strickler, 24 W. Va. 689. The order confirming sale is therefore affirmed.